DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Receipt is acknowledged of amendment and remarks filed on 4/28/22 and IDS filed on 2/22/22. Claim 2 is canceled as per applicants amendment dated 4/28/22.
Status of claims

 Claims 1, and 3-20 are pending in the application.
Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/1/22 (telephonic interview).
	Claims 1  and 3-19 are examined  in the application and the generic claim is examined to the extent that it reads on “Acrylamidopropyl trimonium Chloride/Acrylamide Copolymer” drawn to (polymeric shell coated with the cationic polymer);  “Jojoba oil in combination with cetearyl alcohol drawn” to non quaternized conditioning agent and “polyquaternium-37” drawn to cationic conditioning polymer.
The following new grounds of rejection are necessitated by the amendment.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is new matter rejection.
To overcome the 112 second paragraph rejection applicants amended claim 15 to recite  that hair conditioner composition is in the form of consumer product. The support at paragraph [0111] of PG publication  drawn to instant application is “ rinse-off skin conditioning consumer product” . There is no support in the specification for other rinse-off consumer products.
In accordance with MPERP 714.02, applicants should specifically point out support for any amendments made to the disclosure.
Deletion of “ consumer product” is suggested to overcome the above rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “ rinse-of conditioner composition” and claim 15 recites “ rinse off conditioner consumer product, rinse of hair conditioner product, rinse off   conditioning shampoo consumer product, rinse off skin conditioning consumer product”. Rinse off conditioner compositions are  1) rinse of hair conditioner,2) rinse off conditioning shampoo and 3) rinse off skin conditioning. Therefore, what is the difference between rinse of conditioner and rinse off hair conditioner? Note that claim 1 already recites “ rinse off conditioner”. 
Deletion of “ consumer product” at all occurrences and deletion of rinse off conditioner” is suggested to overcome the above rejection. The expression “ rinse off conditioner “ is not further limiting the scope of “ rinse-off conditioner” of claim 1. 
The following rejections are maintained for reasons of record.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3-19 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of US 2016/0256364 (‘364) and US 2014/0322283 (‘283) and US 2007/0110695 (‘695) and US 2012/0103357 (‘357).
US ‘364 teaches hair conditioning compositions with microcapsules and at ¶ [0032] teaches:

    PNG
    media_image1.png
    278
    355
    media_image1.png
    Greyscale

Thus, the above paragraph teaches claimed core-shell microcapsules having an oil-based core (perfume oil, claim 13) drawn to (i) and the shell is made up of claimed polyurea, polyurethane, polyamide, polycarbonate and polyacrylate (claim 7). See also ¶¶ [0039-0040] for encapsulation of benefit agent and oils. The microcapsules can be from 0.01 to 45% ( claims 3 and 14).
US ’364 at ¶¶ [00186-0187] teaches the conditioner compositions which may be rinsed from the hair (claimed rinse-off) or leave-on, and the product form teaches rinse-off products and leave-on products. US’364 at ¶ [0051] teaches the amount of cationic surfactant and this is from about 0.05-about 3%  ( claims 1, 4, 14 and 16 drawn to claimed ingredient (ii)) and at ¶ [0057] teaches claimed behenyl trimethyl ammonium chloride, behenyl trimethyl methyl sulfate (claim 18) and at ¶ [0059] teaches fatty compound and this includes fatty alcohols which are mixtures of cetyl alcohol and stearyl alcohol and  at ¶ [0062] teaches the amount which is from 0.1-40%. US’364 at ¶¶ [00179-0181] teaches adding cationic polymer. US ‘364 at ¶[00149] teaches adding organic conditioning oils.
The difference between US ‘364 and instant application is US ‘364 does not teach shell coated with cationic polymer and does not teach the combination of claimed jojoba oil and cetearyl alcohol and claimed cationic conditioning polymer, which is polyquaternium-37.
US ‘283 teaches stable formaldehyde n-free microcapsules and under abstract teaches core-shell microcapsules having perfume and at ¶¶ [0010-0026] teaches preparing microcapsules wherein a cationic polymer is added to dispersion so  core-shell microcapsules are coated with a cationic polymer (claimed). US ‘283 at ¶ [0085] teaches:

    PNG
    media_image2.png
    167
    497
    media_image2.png
    Greyscale

US ‘283 at ¶¶ [00161-00162] teaches microcapsules coated with Salcare SC60 and this correspond to “Acrylamidopropyl trimonium Chloride/Acrylamide Copolymer”.  See also paragraph [0084] for preferred cationic polymer which is used for coating microcapsules. See page 9, line 30 of instant specification. See example 5 which teaches 5 gms of microcapsule dispersions .  US ‘283 at ¶¶ [ 0114-0115] teaches 0.01-5% by weight  of microcapsules (claims 3 and 14).
US ‘695 teaches hair conditioning compositions and at ¶ [0009] teaches claimed cationic conditioning polymer  species, which is polyquaternium-37 drawn to ingredient (iv) ( claim 9) and the amount is 0.2-5% and the claimed amount less than 2% of claim 1, less than 1% of claims 6 and 14. Example 1 A teaches claimed fatty alcohol, which is cetearyl alcohol (10%) and also claimed behenyl trimethyl ammonium chloride which is 1%.US ‘695 teaches at ¶ [0065]  that the conditioning composition is rinsed-off from the hair and thus drawn to claimed rinse-off conditioner compositions.
US ‘357 teaches conditioning compositions for hair (claim 15) and at ¶ [0017] teaches amount of cationic surfactant and this is from about 0.01-10 %  ( claims 1, 4, 14 and 16 drawn to claimed ingredient (ii)) and at ¶ [0020] teaches claimed behenyl trimethyl ammonium chloride, cetrimonium chloride also known as cetyl trimethyl ammonium chloride (claim 18) and at ¶ [0059] teaches jojoba oil (claims 10-12 and 19) and the amount is below 2% and the range is 0.01-1% and examples 2- 3 teaches claimed fatty alcohol, which is cetearyl alcohol of claims 10-12 and 19 (10%) and also claimed behenyl trimethyl ammonium chloride which is 2%. This formulation is free of anionic or amphoteric or zwitterionic surfactants (claim 1). There is no exemplification of mixture of cetearyl alcohol and jojoba oil. The total amount of both can be 11.1 to 12% ( adding 10% of cetearyl alcohol and o.o1 and 1% of oil value taught by US ‘357  and this is within 0.25-15% by weight of ingredient (iii) of claim 1 or within 1-15% by weight of ingredient (iii) of claim 5  or within 5-15% by weight of ingredient (iii) of claim 14 and  within 3-15% by weight of ingredient (iii) of claim 17. US ‘357 teaches at ¶ [0123]  that the conditioning composition is rinsed-off from the hair and thus drawn to claimed rinse-off conditioner compositions.
Accordingly it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composition of US ‘364 for conditioning the hair having microcapsules but change the microcapsules to microcapsules coated with cationic polymer taught by US ‘283 and use the condition compositions as rinse-out taught by US ‘364 and add cetearyl alcohol and behenyl trimethyl ammonium chloride as the cationic surfactant taught by US ‘695 and US ‘357 in analogous condition compositions and add cationic polymer, which is polyquaternium-37 taught by US ‘695 in conditioning  compositions and add jojoba oil taught by US ‘357 in analogous condition compositions with the reasonable expectation of success that the modified rinse-out compositions when applied to hair  has pleasant feel in view of perfumes encapsulated which burst out when applied to hair and cetearyl alcohol  and jojoba  oil and cationic surfactant and cationic polymer provide the hair excellent combability, smoothness, elasticity and softness to the hair and also long lasting condition effect which lasts several hair washes. This is a prima facie case of obviousness. 
Response to Arguments
Applicant's arguments filed 4/28/22 have been fully considered but they are not persuasive. 
Applicants argue that the rejection is based upon in part of US ‘364 and then point out that the office action point to US ‘357 and argue that the full or partial replacement of quaternary ammonium salts by non quaternized conditioning ingredients and optionally by water soluble cationic conditioning polymers in a composition comprising cationically coated microcapsules could significantly improve the performance of those microcapsules in terms of deposition (see Paragraph [0016] and Examples 2-6 of the published application).
In response to the above argument, the 103 rejection is based upon the following order which is US ‘364 and US ‘283 and US ‘695 and US ‘357 and not based upon US ‘364 and US ‘357 and US ‘283 and US ‘695 argued by applicants.
Applicants at paragraph bridging pages 4-5 argue that US’283 is entirely silent
regarding the deposition of microcapsules onto a surface and there is no teaching, suggestion, motivation, or other reason for one skilled in the art to modify the compositions of US’364 with the components of US’283 to arrive at the claimed compositions of the present application and such modifications would require impermissible hindsight and could only have been arrived at by using the present application as a roadmap.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In the instant case, US ‘364 teaches hair conditioning compositions and at ¶¶ [0002, 0003, 0015 and 0022] teaches:

    PNG
    media_image3.png
    513
    456
    media_image3.png
    Greyscale

 
    PNG
    media_image4.png
    39
    464
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    379
    501
    media_image5.png
    Greyscale


The above reference teaches deposition of microcapsules on to hair surface where the microcapsules deliver blooms of fragrance (perfume oil) from the microcapsule and US ‘364 does not teach the microcapsule coated with the cationic polymer however US ‘283 teaches microcapsules coated with cationic polymer species and teaches at ¶ [0002] that the invention is  also core-shell microcapsules as part of perfuming compositions and at ¶ [0113] teaches perfume base is in the form of hair care product and teaches at  ¶ [0166] that the microcapsules are more stable towards oil-leakage upon storage, which means the micro capsules of US ‘283 has storage stability. Therefore, one of ordinary skill in the art would be motivated to modify the hair conditioning compositions of  US ‘364 for conditioning the hair having microcapsules but change the microcapsules of US ‘364 with microcapsules coated with cationic polymer taught by US ‘283 so that the microcapsules are stable towards oil-leakage upon storage which is beneficial to the consumer.
Applicants argue, US’695 and US’357 are entirely silent regarding microcapsules. Rather, US’695 is directed to “aqueous conditioning composition for keratin fibres
especially for hair, which provides hair long lasting, several hair washes, conditioning effect” (see Paragraph [0001] of US’695). US’357 is directed to “conditioning and shine enhancing
compositions for keratin fibres especially human hair. More specifically, [US’357] relates to
compositions comprising synthetic mica coated with metal oxide or metal oxides” (see Paragraph
[0001] of US’357). Thus, neither US’695 nor US’357 teach or suggest the improved deposition
of microcapsules.
In response to the above argument, US ‘695 is relied for  claimed cationic conditioning polymer  species, which is polyquaternium-37 drawn to ingredient (iv) cetearyl alcohol, one of the ingredients under (iii) and also claimed behenyl trimethyl ammonium chloride drawn to ingredient (ii) and US ‘357 [0059] teaches jojoba oil one  ingredient under (iii) cetearyl alcohol (another ingredient under iii). Both the references are drawn to rinse off hair conditioning compositions. 
Regarding the results  drawn to examples, example 5D is drawn to elected species under ingredient (iii) and elected species under (i) and there is no polyquaternium-37 drawn to elected species under iv) and examiner suggested proposed  amendment to advance the prosecution and applicants representative did not agree. 
In conclusion,  one of the ordinary skill in the hair care art would be motivated to modify the composition of US ‘364 for conditioning the hair having microcapsules but change the microcapsules to microcapsules coated with cationic polymer taught by US ‘283 and use the conditioning  compositions as rinse-out taught by US ‘364 and add cetearyl alcohol and behenyl trimethyl ammonium chloride as the cationic surfactant taught by US ‘695 and US ‘357 in analogous condition compositions and add cationic polymer, which is polyquaternium-37 taught by US ‘695 in conditioning  compositions and add jojoba oil taught by US ‘357 in analogous conditioning compositions with the reasonable expectation of success that the modified rinse-out compositions when applied to hair  has pleasant feel in view of perfumes encapsulated which burst out when applied to hair and the microcapsules coated with cationic polymer are stable towards oil-leakage upon storage and cetearyl alcohol  and jojoba  oil and cationic surfactant and cationic polymer provide the hair excellent combability, smoothness, elasticity and softness to the hair and also long lasting condition effect which lasts several hair washes. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTHSNA A VENKAT whose telephone number is (571)272-0607. The examiner can normally be reached M-TH 7:00 am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JYOTHSNA A VENKAT/            Primary Examiner, Art Unit 1619